Citation Nr: 0205619
Decision Date: 05/31/02	Archive Date: 08/16/02

DOCKET NO. 97-32 385A           DATE MAY 31, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for an upper
respiratory infection, to include bronchitis.

2. Entitlement to service connection for postoperative residuals of
a right lung granuloma with chest pain.

REPRESENTATION

Appellant represented by: Debra M. Rabin, Attorney-at-Law

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from January 1968 to October
1969. This matter comes to the Board of Veterans' Appeals (Board)
on appeal from a January 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues on appeal were denied by the Board of Veterans' Appeals
(Board) in September 1998. Pursuant to a joint motion by the
veteran's representative and the VA General Counsel, the Court of
Appeals for Veterans Claims Court) vacated the September 1998 Board
decision and remanded the case to comply with the holdings in Hodge
v. West, 155 F. 3d 11356 (Fed.Cir. 1998) in an Order dated in June
1999.

In a subsequent Board decision in July 2000, it was held that new
and material evidence had not been submitted to reopen a claim of
entitlement to service connection for an upper respiratory
infection, to include bronchitis. This decision also determined
that new and material evidence had been submitted to reopen a claim
of entitlement to service connection for postoperative residuals of
a right lung granuloma with chest pain, but that the claim as to
this issue was not well-grounded. Pursuant to a joint motion agreed
to by the parties, the Court vacated the July 2000 decision as to
the issues listed on the title page and remanded the matter under
38 U.S.C.A. 7252(a).

FINDINGS OF FACT

1. The veteran has been properly notified of the required
information and evidence necessary to establish his claims, and all
relevant evidence necessary for an equitable disposition of the
appellant's has been obtained.

2. In a November 1981 rating decision, the RO denied the veteran's
claim for service connection for upper respiratory infection on a
direct basis; the veteran did not timely appeal the rating
decision.

2 -

3. The evidence added to the record since November 1981 with
respect to the claim for an upper respiratory infection, to include
bronchitis, is either cumulative or duplicative of evidence
previously of record or is not so significant that it must be
considered in order to fairly decide the merits of the claim.

4. A right lung granuloma was not present during service or for
many years thereafter, and no relationship is shown between
postoperative residuals of such granuloma with chest pain and the
veteran's military service, any incident therein, or any reported
continuous symptomatology.

CONCLUSIONS OF LAW

1. Evidence received since the November 1981 rating decision
denying entitlement to service connection for an upper respiratory
infection, to include bronchitis, on a direct basis is not new and
material, and the veteran's claim is not reopened. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156(a) (2001).

2. Post operative residuals of a right lung granuloma with chest
pain were not incurred in or aggravated by service. 38 U.S.C.A.
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 5103A,
5107 (West Supp. 2001). This newly enacted legislation provides,
among other things, for notice and assistance to claimants under
certain circumstances. VA has issued final rules to amend
adjudication regulations to implement the provisions of the VCAA.
See 66 Fe. Reg. 45,620

- 3 -

(August 29, 2001) (to be codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326(a)). The intended effect of the new
regulation is to establish clear guidelines consistent with the
intent of Congress regarding the timing and the scope of assistance
VA will provide to a claimant who files a substantially complete
application for VA benefits, or who attempts to reopen a previously
denied claim. Where laws or regulations change after a claim has
been filed or reopened and before the administrative or judicial
process has been concluded, the version most favorable to the
appellant will apply unless Congress provided otherwise or has
permitted the Secretary of Veterans Affairs to do otherwise and the
Secretary has done so. See Karnas v. Derwinski, 1 Vet. App. 308
(1991).

After reviewing the claims folder, the Board finds that there has
been substantial compliance with the assistance provisions of the
new legislation. The record includes service medical records and
postservice medical records, as well as the report of a September
1996 VA examination. Although it has been averred on the veteran's
behalf that additional material to support his claims would be
forthcoming, none has been received. Under these circumstances, no
further action is necessary to assist the veteran with his claim.

Furthermore, the veteran has been notified of the applicable laws
and regulations which set forth the criteria for entitlement to
service connection. The discussions in the rating decision,
statement of the case, supplemental statement of the case, and
prior Board decision have informed the veteran of the information
and evidence necessary to warrant entitlement to the benefit
sought. Additionally, the veteran was afforded a hearing at the RO
in May 1998. The Board therefore finds that the notice requirements
of the new law have been met.

The Board has reviewed the facts of this case in light of the VCAA
and the new VCAA regulations. As discussed above, VA has made all
reasonable efforts to assist the veteran in the development of the
claim and has notified him of the information and evidence
necessary to substantiate the claim. Consequently, the case need
not be referred to the veteran or his representative for further
argument as the Board's consideration of the new law and new
regulations in the first instance

- 4 -

does not prejudice the veteran. See generally Sutton v. Brown, 9
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993);
VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been
substantial compliance with the VCAA, a remand would serve no
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in @ unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided).

Background

The veteran contends that he should be granted service connection
for upper respiratory infection and post operative residuals of a
granuloma of the right lung with chest pain, as the evidence both
during and subsequent to service shows that the veteran was treated
for upper respiratory infections inservice that have remained
chronic conditions until the present time. He believes that his
chronic upper respiratory infections caused his right lung
granuloma and led to his 1979 thoracotomy.

In November 1981, the RO denied service connection for residuals of
a respiratory infection on the basis that the inservice condition
was acute and transitory and not related to the upper respiratory
infections in service.

The evidence of record at the time of the November 1981 rating
decision included the veteran's service medical records which show
he was treated for streptococcic pharyngitis in January 1968 and an
upper respiratory infection in March 1968 with sonorous rales noted
in the base of the left lung. However, an accompanying X-ray

5 -

study of his chest indicated no significant abnormality. He was
again treated for an upper respiratory infection in August 1969 and
was hospitalized for treatment of acute bronchitis in September
1969. The veteran denied chronic or frequent colds, chronic cough,
shortness of breath or pain or pressure in his chest in his October
1969 medical history report. The separation examination report,
conducted that same month, shows that the veteran's lungs and chest
were assessed as normal.

Also of record at the time of the November 1981 rating decision
were July and August 1979 private hospital treatment records which
indicate that the veteran underwent a right chest exploratory
thoracotomy to remove a right lung mass which was later determined
to be a granuloma consistent with Histoplasma capsulatum.

The evidence added to the record since the November 1981 rating
decision includes private hospital records dated in June 1972 which
show the veteran was hospitalized after an automobile accident. A
chest X-ray study conducted at that time shows that his lung fields
were normal. Private hospital records dated in October 1972 show
that the veteran was admitted for lower abdominal pain of one
month's duration. His principal diagnosis at the time of his
discharge was streptococcal pharyngitis. The veteran also submitted
a July 1975 private hospital discharge summary, which indicates
that he was treated for traumatic lumbar myositis. A chest X-ray
study conducted during this hospitalization also shows that his
lungs were normal.

Also added to the record were the private hospital records, some
duplicative, regarding his aforementioned 1979 thoracotomy and
subsequent treatment. Chest X-ray studies dated in January 1980,
June 1980 and November 1980 show only post surgical changes in the
veteran's right lung. Submitted private treatment records show that
he was hospitalized in May 1983 for right upper quadrant and
substemal chest pains. He was diagnosed with myositis of the lower
chest and upper abdominal wall. July 1988 and September 1988
private hospital records indicate that the veteran was treated for
recurrent ruptures of his lumbar discs.

Evidence added to the record also includes the September 1996 VA
compensation examination of the veteran's right lung. The veteran
gave a history of having been

- 6 -

hospitalized on two occasions in the 1980's for treatment of
pneumonia. The examiner noted that the veteran smoked approximately
a pack of cigarettes a day. He complained of a chronic productive
cough, shortness of breath after climbing two flights of stairs and
substemal discomfort with physical exertion. The examiner found no
evidence of any cough, cyanosis or apparent dyspnea and observed a
well healed thoracotomy scar. Examination of the veteran's lungs
was normal. The examiner diagnosed chronic bronchitis, noting that
the veteran was a smoker and status post thoracotomy to remove a
granuloma. The examiner opined that it was possible that some of
the veteran's chest discomfort was a residual of his thoracotomy.

The April 1998 letter from Richard Kijowski, M.D., indicates that
the veteran had recurrent lung infections three to four times a
year.

A May 1998 statement from the veteran's mother was also added to
the record. She indicated that the veteran had an upper respiratory
problem since his return from Vietnam in 1970, which continued
until his surgery in 1978. She stated that he continued to have
problems after the surgery.

The veteran's testimony at his May 1998 personal hearing was also
added to the record. During his hearing, the veteran testified that
he sought treatment for respiratory complaints during his service
and had been hospitalized inservice on two occasions for such
disabilities. He stated that he had been treated with antibiotics
for his symptoms. Within a day of his return from Vietnam, the
veteran went to an emergency room for respiratory symptoms. He was
unable to get the records of this treatment because the hospital
had relocated. He testified that he had recurring symptoms three to
four times a year and had had therapy to build the strength in his
lungs. He denied that his symptoms were related to seasons and
stated that he believed that his constant, chronic respiratory
condition led to his 1979 surgery.

The veteran also submitted an unsigned opinion dated in June 1998
from Charles A. Beck, Jr., recounting the veteran's earlier 1979
surgery. The physician indicated

7 -

that the veteran wanted to know whether it was possible he had been
"contaminated" with a fungal organism during his military service.
Dr. Beck stated that there was no way for him to know whether or
not the veteran had been infected, but that it was certainly
possible. The physician indicated that he reviewed the veteran's
medical records and found it interesting that a March 1968
treatment record showed some rales in the left base which was the
same area where the original granuloma was identified and may have
been the original infection. He further opined that the chronic
problems of the left lower lobe might in fact have been the
original histoplasmin infection. He stated that while he could not
be certain that this was when the veteran attained the organism,
the description from the records he reviewed appeared to him to be
consistent with a histoplasmosis infection. Dr. Beck concluded by
stating that he did not know when the veteran got the
histoplasmosis infection.

Law and Regulations

The veteran's claim of entitlement to service connection for an
upper respiratory infection, to include bronchitis, was originally
denied in a November 1981 rating decision on the basis that the
evidence did not show that this condition was incurred in service.
The veteran was informed of that decision in a letter dated later
that month. He did not file a notice of disagreement as to that
determination. The rating decision therefore became final based
upon the evidence then of record. See 38 U.S.C.A. 7105; 38 C.F.R.
3.104(a), 20.302, 20.1103 (2001). However, a claim will be reopened
if new and material evidence has been submitted since the last
decision denying the claim on any basis.. See 38 U.S.C.A. 5108; 38
C.F.R. 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App.
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New. and material evidence means 1) evidence not previously
submitted; 2) which bears directly and substantially upon the
specific matter under consideration; 3) which is neither cumulative
nor redundant; and 4) which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in

- 8 -

order to fairly decide the merits of the claim. 38 C.F.R. 3.156(a).
For the limited purpose of determining whether to reopen a claim,
the credibility of the evidence is to be presumed. Justus v.
Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110. Service connection may also be granted
for any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

Analysis

For the most part, the evidence added to the record since the
November 1981 rating decision is cumulative or duplicative of
evidence previously of record regarding these claims. The veteran
has submitted no objective medical evidence of a chronic upper
respiratory infection, to include bronchitis, prior to the
September 1996 VA examination. At that time, the examiner in effect
attributed the veteran's bronchitis to a history of smoking. No
medical evidence has been submitted relating a current chronic
upper respiratory infection, to include bronchitis, to the
veteran's period of military service. Therefore, the Board holds
that new and material evidence to reopen the claim of service
connection for an upper respiratory infection, to include
bronchitis, has not been submitted. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a).

With respect to the remaining issue on appeal, Dr. Beck opined that
it was possible that the original infection which caused the
granuloma identified in 1979 occurred during service. However,
while the physician indicates that the inservice symptoms in the
veteran's left lung were consistent with a histoplasmosis
infection, the medical evidence of record clearly shows that the
postservice granuloma was removed from the right lung. Finally, Dr.
Beck ultimately concluded that he could not determine when the
veteran was infected with histoplasmosis. Therefore, the Board
finds Dr. Beck's statement does not establish a nexus between the
veteran's military service, including the treatment he received
therein, and the condition

- 9 -

requiring a thoracotomy many years later. Dr. Beck provided no
clinical data or other rationale to support his opinion; nor is
there anything otherwise in the record that would give it
substance. Dr. Beck's opinion sits by itself, unsupported and
unexplained. In other words, his opinion is purely speculative. See
Bloom v. West, 12 Vet.App. 185 (1999). It also is significant that
chest X-rays taken in service and post-service in 1972 and 1975
disclosed no evidence of the granuloma which required surgery in
1979. The Board finds that an additional medical examination or
opinion is not necessary as the evidence now of record fails to
establish that the right lung granuloma may be associated with
service. See 38 U.S.C.A. 5103A(d). Accordingly, as a right lung
granuloma was not present during service or for many years
thereafter, and no relationship is shown between postoperative
residuals of such granuloma with chest pain and the veteran's
military service, any incident therein, or any reported continuous
symptomatology, service connection is not in order. The evidence is
not so evenly balanced that there is doubt as to any material
issue. 38 U.S.C.A. 1110, 5107; 38 C.F.R. 3.303.

Finally, the Court has made clear that lay parties, such as the
veteran and his mother, are not competent to provide probative
evidence as to matters requiring expertise derived from specialized
medical knowledge, skill, expertise, training, or education.
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994). Consequently,
while they competent to provide evidentiary assertions, including
testimony, regarding his symptomatology in- and postservice, they
are not competent to attribute such symptoms to specific medical
conditions of certain etiology.

10-

ORDER

New and material evidence having not been submitted, reopening of
the veteran's claim for service connection for an upper respiratory
infection, to include bronchitis, is denied.

Service connection for post operative residuals of a right lung
granuloma with chest pain is denied.

WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 11 -



